DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17305747 filed on July 14th, 2021 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 07/14/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta et al. (JP Pub. Nº S54-056847), in view of Tredwell et al.  (US Pub. Nº 2007/0077511).

8.	Regarding independent claim 1: Haruta et al. disclosed a method of laser-based droplet jetting, comprising coating a substantially uniform layer of a viscous ink (Fig. 4, reference 6) on a mesh-like transport screen (Fig. 4, reference 3), said ink being retained within spaces of the mesh-like transport screen (Fig. 4, reference 6), conveying the mesh-like transport screen to a working area, and, with the mesh-like transport screen positioned within the working area (Fig. 5, the arrows are evidence of the transport of the mesh-like transport screen relatively to a working area (position of a recording device 8)), and heating the ink within the spaces of the mesh-like transport screen (Fig. 4, reference 5), said heating creating micro-vapor bubbles within the spaces of the mesh-like transport screen, thereby causing ink droplets to be jetted from the spaces of the mesh-like transport screen ([0045], lines 2-6; also see Fig. 5 which shows the ink in the mesh-like screen 3 ejected onto a recording medium 4 by the action of heat produced by laser beam 5).
 	Haruta et al. are silent about the mesh-like transport screen being supported by a transparent substrate that touches the mesh-like transport screen and absorbs a laser beam.
 	Tredwell et al. disclosed a method of laser-based droplet jetting, comprising heating a thermoresist layer ([0049], line 5; also see Fig. 4, reference 38) with a laser beam ([0049], line 1; also see Fig. 4, reference 26) to transfer a portion of the thermoresist layer (Fig. 4, reference 44) onto a substrate (Fig. 4, reference 18), wherein the thermoresist layer is supported by a transparent substrate that touches the mesh-like transport screen and absorbs said laser beam ([0053], lines 1-2; also see Fig. 4, reference 34).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tredwell et al. with those of Haruta et al. by providing a transparent substrate over the working area in order to support the structural integrity during the light-to-heat-induced transfer as disclosed by Tredwell et al. in paragraph [0053].

9.	Regarding claim 2: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, further comprising forming a structure on a receiving substrate arranged near the working area by jetting the ink droplets (Haruta et al. [0045], lines 2-6; also see Fig. 5, the pattern formed by the ejected droplets 6) (a) in an aggregation, or (b) sequentially, across a gap from the mesh-like transport screen to the receiving substrate and displacing the mesh-like transport screen and the laser beam relative to one another at times between the jetting of the droplets (Haruta et al. Fig. 5, the arrows are evidence of the transport of the mesh-like transport screen in the working area in the sequential printing); or by jetting those of the ink droplets that will not contribute to the structure from the mesh-like transport screen and subsequently directly printing remaining ones of the ink droplets onto the receiving substrate while the receiving substrate is in contact with the mesh-like transport screen.

10.	Regarding claim 3: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, wherein within the working area, the laser beam is made incident upon areas of the ink disposed within the spaces of the mesh-like transport screen, or the laser beam is made incident upon areas adjacent to the ink disposed within the spaces of the mesh-like transport screen (Haruta et al. Fig. 4 shows the laser beam 5 incident upon the ink disposed within the spaces of the mesh-like transport screen 3 and an area adjacent to the ink disposed within the spaces of the mesh-like transport screen).

11.	Regarding claim 4: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, further comprising maintaining the mesh-like transport screen under lateral strain while the heating occurs (Haruta et al. Fig. 4 shows the mesh-like transport screen under lateral strain (as evidenced by the perfectly flat shape of the transport screen) by support (not shown)).

12.	Regarding claim 8: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, further comprising arranging the transparent substrate on a top surface of the mesh-like transport screen after the spaces of the mesh-like transport screen have been filled with the ink (Tredwell et al. Fig. 4, reference 34; also see the rejection of claim 1).

13.	Regarding claim 9: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 8, further comprising, prior to arranging the transparent substrate on the top surface of the mesh-like transport screen, coating a bottom surface of the transparent substrate with a heat absorbing layer (Tredwell et al. [0049], lines 1-4; also see Fig. 4, reference 36).

14.	Regarding claim 10: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 8, further comprising, prior to arranging the transparent substrate on the top surface of the mesh-like transport screen, introducing a heat absorbing layer between a bottom surface of the transparent substrate and the mesh-like transport screen (Tredwell et al. [0049], lines 1-4; also see Fig. 4, reference 36).

15.	Regarding claim 11: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 10, wherein the heat absorbing layer is introduced by coating the heat absorbing layer on a top surface of the mesh-like transport screen after the spaces of the mesh-like transport screen have been filled with the ink (Tredwell et al. [0049], lines 1-4; also see Fig. 4, reference 36).

16.	Regarding claim 12: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1, wherein the heating comprises making the laser beam incident on the transparent substrate in contact with the mesh-like transport screen for a time sufficient to form a droplet of the viscous ink, and continuing to keep the laser beam incident for an additional time required for the droplet to separate from the mesh-like transport screen (Haruta et al. [0045], lines 2-6 and Tredwell et al. [0049], lines 1-4).

17.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haruta et al. (JP Pub. Nº 54-056847), in view of Tredwell et al.  (US Pub. Nº 2007/0077511) as applied to claims 1-4 and 8-12 above and further in view of Magdassi et al. (WO 2018225073).

18.	Regarding claim 14: The combination of Haruta et al. and Tredwell et al. disclosed the method of claim 1.
 	The combination of Haruta et al. and Tredwell et al. is silent about further comprising repeating the coating, conveying, and heating as needed so as to print an object in accordance with a desired shape.
 	Magdassi et al. disclosed 3D-printing an object by Laser Induced Forward Transfer (LIFT) inkjet printing (Description, paragraph [0003], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Magdassi et al. with those of the combination of Haruta et al. and Tredwell et al. by printing 3D objects using the method of Haruta et al. and Tredwell et al. in order to support 3D printing.

19.	Regarding claim 15: The combination of Haruta et al., Tredwell et al. and Magdassi et al. disclosed the method of claim 14, wherein a relative position of a printing position at which droplet jetting takes place is adjusted vis-à-vis the object during its fabrication (Magdassi et al. inkjet 3D-printing involves adjusting a relative position of a printing position at which droplet jetting takes place vis-à-vis the object during its fabrication).

Allowable Subject Matter
20.	Claims 5-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
22.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
23.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
24.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853